Citation Nr: 0905780	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-09 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a cervical spine disorder, including discogenic disease 
with stenosis.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
December 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from An October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In an August 2008 correspondence, the Board raised the 
question of whether it had the jurisdictional authority to 
review the Veteran's claim for an increased rating for a 
cervical spine disorder, based on the timeliness of the 
Veteran's notice of disagreement.  

The rating decision from which this appeal originates was 
dated October 26, 2004.  That decision was sent to the 
Veteran on October 29, 2004, along with a cover letter.  The 
Veteran had one year from October 29, 2004 to file a timely 
notice of disagreement.  The Veteran's notice of disagreement 
was dated November 22, 2005, almost one month after the 
appellate period expired.  

In a letter received in October 2008, the Veteran indicated 
that he wished to present oral argument regarding the 
question of jurisdiction.  The Board issued a decision in 
November 2008, remanding the case to the RO to schedule a 
Board hearing to address the matter of jurisdiction.      

A travel Board hearing was held before the undersigned in 
January 2009, and a transcript is of record.  The issue of 
jurisdiction was not addressed at the hearing, and it is with 
regret that the Board must remand for that reason.  The 
failure to address specifically the matter of the timeliness 
of the notice of disagreement might constitute a denial of 
due process.            

Accordingly, the case is REMANDED for the following action:

1.  The RO should give the Veteran the 
option of appearing at a Board hearing.  

2.  If the Veteran wishes to have a 
hearing, the RO should schedule the 
Veteran to appear at the requested hearing 
as soon as it may be feasible.  Notice 
should be sent to the appellant, with a 
copy of the notice associated with the 
claims file.  If, for whatever reason, the 
Veteran decides that he no longer wants a 
hearing, then he should indicate this in 
writing, which should also be documented 
in his claims file.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

